DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0132506 A1, hereinafter referred to as ‘Cheng’).
As to claim 1, Cheng teaches an image sensor (see figures 1-6) which comprises: 
a substrate (figure 3; structure includes numeral 200) including a pixel separation structure (120/140) defining a plurality of pixel regions (110), and a plurality of sub-pixel regions (e.g. 110b, 110b) for each pixel region of the plurality of pixel regions; 
a grid structure (figure 4; 160/170) disposed on the substrate and including first fence segments provided between the sub-pixel regions, and second fence segments provided between neighboring pixel regions, the grid structure defining a plurality of openings (O1, O2) corresponding respectively to the plurality of sub-pixel regions; and 
a plurality of color filters (figure 5; R,G,B) disposed in the openings defined by the grid structure, each of the color filters having a flat top surface, the flat top surface of each color filter being parallel to a bottom surface thereof (figure 5 clearly shows the color filters have a flat top and flat bottom, which are parallel to one another).
claim 3, Cheng teaches grid structure (160/170) includes a protective layer (180) that covers a top surface thereof, and the flat top surfaces of the color filters are coplanar with the top surface of the protective layer (see figure 5).

As to claim 8, Cheng teaches a micro-lens array (190A, 190B) disposed on the color filters (R,G,B), the micro-lens array including a planar segment (flat portion agent the top surface of color filters) disposed on the color filters and a plurality of micro-lenses (upper curved portion of lenses) on the planar segment that correspond to the sub-pixel regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Lee et al. (US 20160172412 A1, hereinafter referred to as ‘Lee’).
As to claim 6, Cheng teaches a planar dielectric layer (150) stacked between the substrate and the grid structure (see figure 4), and wherein the grid structure includes a 
Cheng does not teach a fixed charge layer sequentially stacked between the substrate and the planar dielectric layer. 
However, Lee teaches a similarly structured image sensor, wherein a fixed charged layer (105) is stacked between the substrate and a planar dielectric layer (i.e. an anti-reflection film layer, 120). The anti-reflection film layer of Lee is a dielectric layer (see paragraph 0046).  
It would have been obvious to a person of ordinary skill in the art at the time of filing of the invention, to modify the teachings of Cheng with a fixed charge layer as taught by Lee, so as to reduce leakage current in the image sensor device.


Allowable Subject Matter
Claim 7 is allowable.
The following is an examiner’s statement of reasons for allowability: the applicant has amended claim 7 to properly incorporate allowable subject matter, as detailed in the previous office action.



Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s reconsideration of withdrawal of claim 2:
The examiner acknowledges the applicant’s assertion that claim 2 is dependent upon claim 1; that claim 2 recites heights a first height and a second height and that these first and second heights appear to correlate with “H1” and “H2” from paragraph 0076; that H1 and H2 have a difference in height of about 10Å to about 100Å; and that paragraph 0076 in the applicant’s specification correlates to discussion of figure 4B (of which figures 5A and 5B are further related).  However, the examiner maintains that the recitation of claim 2, with regard to a height difference from one side to the other of the color filter, correlates to applicant’s figure 9A, which has a clearly depicted height  differential (comparing the heights adjacent two fence segment structures.  This reasoning by the examiner was (and still is) the basis for excluding claim 2 from examination, as the examiner views it as reading on a non-elected species.
Furthermore, if claim 2 is indeed properly dependent on claim 1 and related to the structure of figure 4B (and thus the elected species of figure 5A), as argued by the applicant, then claim 2 would be rejected under 35 USC 112(d).  Claim 1 recites a color filter with flat top and bottom portions, those portions being parallel with each other.  Claim 2 would then not further limit claim 1; rather, claim 2 would improperly broaden claim 1 by reciting height differences from one side of the color filter to the other…if two 
Regarding the applicant’s arguments against Cheng et al. (US 2019/0132506 A1), as applied to claim 1:
The applicant has argued – 
“Cheng does not explicitly disclose that the color filters have flat top and bottom surfaces, parallel to one another. 
Cheng at paragraph 25 merely states that the color filters "are formed to fill the openings O defined in the light shielding layer (160/170)." There is no disclosure related to the top or bottom surface of the color filters. 
To the extent that the Office is relying on the illustration in FIG. 5, Cheng clearly states that "various features are not drawn to scale", and more relevant to the present argument, "dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion." Accordingly, the drawings are not dispositive on the issue of the top surface and bottom surface of the color filters.”
While Cheng does not explicitly disclose (i.e. state in words) that the color filters have flat top and flat bottom surfaces that are parallel to one another in the specification, Cheng does disclose (i.e. depict in drawings) that the color filters have flat top and flat bottom surfaces that are parallel to one another.  
The applicant should note that drawings can be used as prior art.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). 
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  See MPEP 2125 I.  
The examiner asserts that Cheng does show all the claimed features; drawing figure 5 of Cheng reasonably discloses to one of ordinary skill in the art, color filters with flat top and bottom surfaces, and top and bottom surfaces that are parallel to one another.  
Therefore, Cheng does teach “teach of the color filters having a flat top surface, the flat top surface of each color filter being parallel to a bottom surface thereof.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D. Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812